                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       No. 20-cr-51
                                             )       Judge Ronald A. Guzman
                                             )
                                             )       No. 20-cv-1792
                                             )       Emergency Judge
CIPRIANO RIVERA                              )

         CIPRIANO RIVERA’S EMERGENCY MOTION FOR PRETRIAL RELEASE

        Cipriano Rivera, by the Federal Defender Program and its attorney Santino Coleman,

respectfully requests that this Court release him on bond pursuant to the Bail Reform Act, 18

U.S.C. § 3142; United States v. Salerno, 481 U.S. 739 (1987); and United States v. Dominguez,

783 F.2d 702 (7th Cir. 1986). In support, Mr. Rivera states as follows:

        1.     On March 2, 2020, Mr. Rivera, who is housed at Livingston County Jail in Pontiac,

Illinois, appeared before the Court for an initial appearance and arraignment. During the

arraignment, Mr. Rivera pled not guilty to a one count indictment charging him with being a felon

in possession of a firearm in violation of 18 U.S.C. 922 (g)(1). This is Mr. Rivera’s first request

for release.

        2.     There is a presumption of release under the Bail Reform Act (“BRA”). The BRA

requires the Court “to order the pretrial release of the person on personal recognizance,” or an

unsecured bond unless the Court determines such release will not reasonably assure the person’s

appearance or the safety of the community. 18 U.S.C. § 3142(b). Even if the Court determines that

release under § 3142(b) is not sufficient, the BRA again requires pretrial release, subject to “the



                                                 1
least restrictive further conditions” that will reasonably assure, not definitively guarantee, the

person’s appearance in court and the safety of the community. 18 U.S.C. § 3142 (c)(1).

       3.      The Court may detain a person only if it finds that there is no combination of

conditions that will reasonably assure appearance and the safety of the community. 18 U.S.C. §

3142(e), (f). As the Supreme Court held in United States v. Salerno, 481 U.S. 739, 755 (1987),

“[i]n our society liberty is the norm, and detention prior to trial . . . is the carefully limited

exception.”

       4.      As noted below, Mr. Rivera proposes that he be released to the custody of his sister,

Melissa Rodriguez. He will reside in Mrs. Rodriguez’s home, where she lives with her husband

and two children. Mrs. Rodriguez will provide a stable and safe environment for Mr. Rivera, who

uses a wheelchair and suffers from nerve damage. Given Mr. Rivera’s use of a wheelchair, he faces

unique challenges in a detention facility that will be alleviated in a household setting.

       5.      The following conditions of release, and any other conditions the Court finds

necessary, will reasonably assure Mr. Rivera’s appearance in court and the safety of the

community:

                   •   Melissa Rodriguez will serve as third party custodian

                   •   Submit to supervision by and report for supervision to Pretrial Services

                   •   Not obtain a passport or other international travel document

                   •   Travel restricted to the Northern District of Illinois

                   •   Home detention with electronic monitoring

                   •   Not possess a firearm, destructive device, or other weapon

                   •   Report any law enforcement contact to Pretrial Services

                                                  2
       For the reasons noted above, Mr. Rivera respectfully requests that this Court set a detention

hearing, order Pretrial Services to complete a report, and release him on bond with conditions.

                                                     Respectfully submitted,

                                                     FEDERAL DEFENDER PROGRAM
                                                     John F. Murphy
                                                     Executive Director

                                                     By: s/ Santino Coleman
                                                       Santino Coleman
SANTINO COLEMAN
FEDERAL DEFENDER PROGRAM
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-8300




                                                3
                                CERTIFICATE OF SERVICE

       The undersigned, Santino Coleman, an attorney with the Federal Defender Program
hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5, LR5.5, and the
General Order on Electronic Case Filing (ECF), the following document(s):

        CIPRIANO RIVERA’S EMERGENCY MOTION FOR PRETRIAL RELEASE

was served pursuant to the district court’s ECF system as to ECF filings, if any, and were sent by
first-class mail/hand delivery on April 21, 2020, to counsel/parties that are non-ECF filers.



                                                    FEDERAL DEFENDER PROGRAM
                                                    John F. Murphy
                                                    Executive Director

                                                    By: s/ Santino Coleman
                                                       Santino Coleman



SANTINO COLEMAN
Federal Defender Program
55 E. Monroe, Suite 2800
Chicago, Illinois 60603
(312) 621-8300




                                                4
